DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the return legs being discontinuous along a length of the channel insert (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is no antecedent basis for “the sign board” (line 4).
Regarding claim 14, the recitation that the insert is configured to engage “both” the channel track and the other channel track appears to be misdescriptive because the channel appears to be capable of being inserted into one or the other tracks, not both. Perhaps the phrase “both the channel track and the other channel track” should be changed to “either the channel track or the other channel track”.
Regarding claim 18, there is no antecedent basis for “the one or more return legs.” It appears that claim 18 should depend from claim 17, not claim 15.
Claims 2-13 are rejected based on their dependency, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schuler (2,608,777).
Schuler discloses a channel insert (Fig. 1, 17), comprising: a concave surface; and a convex surface opposite the concave surface, wherein, in response to the channel insert being inserted into a panel (Fig. 1, 10) of the sign board: the concave surface is configured to engage an inner surface of a channel track of the panel, and the convex surface is configured to engage a surface of the panel (column 3, lines 9-19).
Regarding claim 2, the indicia illustrated in Fig. 1 comprises “signage”.
Regarding claims 7-9, and 12, see column 3, lines 9-19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (2,608,777) in view of Polvere et al. (2005/0262745).
Regarding claims 13 and 14, Schuler discloses the invention substantially as claimed, as set forth above. However, Schuler discloses only a single track mounted to a shelf. Polvere teaches that it was known in the art to provide two tracks mounted back-to-back. See Fig. 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount two of the tracks disclosed by Schuler back-to-back, as taught by Polvere, in order to display information in two directions.
Regarding claim 15, Schuler discloses the invention substantially as claimed, as set forth above. However, Schuler discloses a track mounted to a shelf. Polvere teaches that it was known in the art to provide a track mounted to a sign board. See Fig. 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the track disclosed by Schuler to a sign board, as taught by Polvere, in order to display price information on the sign board.
Regarding claim 16, the indicia illustrated in Fig. 1 of Schuler comprises “signage”.
Regarding claim 17, Fig. 1 of Schuler illustrates return legs (at 14 and 15) that extend from opposite lateral edges of the channel insert and are disposed over a respective portion of the concave surface.
Regarding claims 19 and 20, see column 3, lines 9-19 of Schuler.
Allowable Subject Matter
Claims 3-6, 10, 11, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3, 17, and 18, the prior art channel inserts of the type disclosed by Schuler are either flat or curved. See, e.g., Polvere et al. (2005/0262745), Bussiere et al. (5,088,221), Walker (4,817,316), and Finnerty et al. (2,838,860). The prior art structures that have curved surfaces and return legs, as recited, are the channels themselves. See, e.g., Wexler (2,669,964) and Jaffe (4,406,075). But those channels don’t meet the limitations regarding being configured to engage an inner surface of a channel track, etc.
Regarding claims 10 and 11, the insert disclosed by Schuler has a lesser degree of curvature in the natural state than when elastically deformed. The prior art does not disclose or suggest reversing this arrangement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631